Exhibit 10.15

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into effective as of November 17, 2015, by and among  SILICON VALLEY
BANK , a California corporation (“ Bank ”), and  RMG NETWORKS HOLDING
CORPORATION , a Delaware corporation,  RMG NETWORKS, INC. , a Delaware
corporation,  RMG ENTERPRISE SOLUTIONS, INC. , a Delaware corporation,  RMG
NETWORKS LIMITED , a corporation formed under the laws of the United Kingdom,
and  RMG NETWORKS MIDDLE EAST, LLC , a Nevada limited liability company
(collectively, “ Borrower ”).  

 

RECITALS

 

A.Bank and Borrower entered into that certain Loan and Security Agreement dated
October 13, 2015 (as amended from time to time, the “Loan Agreement”).

 

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

 

C.Bank and Borrower have agreed to amend the definition of “Borrowing Base” to
correct a scrivener’s error.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2.Amendment to Loan Agreement

 

2.1        Definition of “Borrowing Base”.  The definition of the term
“Borrowing Base” set forth in Section 13.1 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

“Borrowing Base” is the sum of (a) eighty percent (80%) of Eligible Accounts,
plus (b) the lesser of (i) seventy percent (70%) of Eligible Foreign Accounts,
or (ii) $500,000, all as determined by Bank from Borrower’s most recent
Transaction Report; provided, however, that Bank has the right to decrease the
foregoing percentage in its good faith business judgment to mitigate the impact
of events, conditions, contingencies, or risks which may adversely affect the
Collateral or its value; any such change to be effective not earlier than five
(5) Business Days following written notice by Bank to Borrower describing the
reduction and reason(s) therefor.  Notwithstanding the foregoing, Eligible
Accounts due and owing to RMG Network Limited shall be excluded from the
Borrowing Base until such time as the Debenture has been executed and Bank has a
first priority, perfected security interest or other enforceable Lien in such
Eligible Accounts under all applicable laws.

 

2.2        Limitation of Amendment.  The amendment set forth in Section 2.1,
above, is effective for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed (a) to be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) to otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.

 

3.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

4.Effectiveness.  This Amendment shall be effective upon the due execution and
delivery to Bank of this Amendment by each party hereto.

 

5.Binding Loan Agreement.  This Amendment shall be binding upon, and shall inure
to the benefit of, the parties’ respective representatives, successors and
assigns.

 

6.Further Assurances.  The parties hereto shall execute such other documents as
may be necessary or as may be required, in the opinion of counsel to Bank, to
effect the transactions contemplated hereby and the liens and/or security
interests of all other collateral instruments, as modified by this Amendment.
 Borrower also agrees to provide to Bank such other documents and instruments as
Bank reasonably may request in connection with the modification effected hereby.



Page 1

--------------------------------------------------------------------------------

 



7.Enforceability.  In the event the enforceability or validity of any portion of
this Amendment, the Loan Agreement or any of the other Loan Documents is
challenged or questioned, such provision shall be construed in accordance with,
and shall be governed by, whichever applicable federal law or law of the State
of Texas would uphold or would enforce such challenged or questioned provision.

 

8.Choice of Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT FEDERAL
LAWS PREEMPT THE LAWS OF THE STATE OF TEXAS.

 

9.Future Amendments.  This Amendment and the other Loan Documents may be
amended, revised, waived, discharged, released or terminated only by a written
instrument or instruments, executed by the party against which enforcement of
the amendment, revision, waiver, discharge, release or termination is asserted.
 Any alleged amendment, revision, waiver, discharge, release or termination
which is not so documented shall not be effective as to any party.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL LOAN AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Signature page follows.]





Page 2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

 

RMG NETWORKS HOLDING CORPORATION,
a Delaware corporation

 

 

 

 

By:

 

 

Name:

Jana Bell

 

Title:

EVP & CFO

 

 

 

 

 

 

 

RMG NETWORKS, INC.,
a Delaware corporation

 

 

 

 

By:

 

 

Name:

Jana Bell

 

Title:

CFO

 

 

 

 

 

 

 

RMG ENTERPRISE SOLUTIONS, INC.,
a Delaware corporation

 

 

 

 

By:

 

 

Name:

Jana Bell

 

Title:

CFO

 

 

 

 

 

 

 

RMG NETWORKS MIDDLE EAST, LLC,
a Nevada limited liability company

 

 

 

 

By:

 

 

Name:

Jana Bell

 

Title:

CFO

 

 

 

 

RMG NETWORKS LIMITED,
a corporation formed under the laws of the United Kingdom

 

 

 

 

By:

 

 

Name:

Jana Bell

 

Title:

Director

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

By:

 

 

Name:

Jennifer Bentley

 

Title:

Vice President

 

 

Page 3

--------------------------------------------------------------------------------